EXHIBIT 10.1
 
AMENDMENT NO. 3 AND CONSENT
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT




This Amendment No. 3 and Consent (this "Amendment") is entered into this 28th
day of September, 2015, by and among Perficient, Inc., a Delaware corporation
("Borrower"), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement (as defined below) ("Lenders")
and Silicon Valley Bank, as Lead Arranger, Book Manager, Swingline Lender, and
as Administrative Agent for the Lenders ("Administrative Agent").  Capitalized
terms used herein without definition shall have the same meanings given them in
the Credit Agreement (as defined below).
Recitals
A.            Whereas, Borrower, Lenders and Administrative Agent have entered
into that certain Second Amended and Restated Credit Agreement, dated as of July
31, 2013 (as amended, restated, or otherwise modified, the "Credit Agreement"),
pursuant to which Lenders agreed to extend certain credit facilities to
Borrower;
B.            Whereas, Borrower has informed Lenders and Administrative Agent
that it desires that Lenders and Administrative Agent (i) consent to Borrower's
acquisition of the stock of Market Street Solutions, Inc., a Tennessee
corporation ("Market Street") and (ii) amend Section 7.4(a) of the Credit
Agreement;
C.            Whereas, the undersigned Lenders (constituting the "Required
Lenders" as defined in the Credit Agreement) and Administrative Agent have
agreed to provide the requested consent and to amend Section 7.4(a), as more
fully set forth below, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
Agreement
1.         Limited Waiver and Consent.
        
1.1
Consent to the Market Street Acquisition.  The Administrative Agent and the
Required Lenders consent to Borrower's acquisition of the stock of Market
Street, with Market Street becoming a new Subsidiary of Borrower, pursuant to
the terms and subject to the conditions set forth in the acquisition agreement
therefor provided to Administrative Agent (the "Market Street Acquisition"). 
The Market Street Acquisition shall be deemed a "Permitted Acquisition" under
the Credit Agreement.

2.            Amendments to Credit Agreement.
2.1
Section 7.4(a) (Fundamental Changes).  Section 7.4(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:



1

--------------------------------------------------------------------------------

"(a) Borrower or any Subsidiary Guarantor may merge with or acquire all or
substantially all of the property of another Person where (i) for each such
transaction during the term of this Agreement (x) cash consideration is less
than or equal to $25,000,000, and (y) total consideration including cash and the
value of any non-cash consideration, does not in the aggregate exceed
$35,000,000; and (ii) no Default or Event of Default has occurred and is
continuing or would exist after giving effect to the transactions (each such
acquisition, a "Permitted Acquisition"); provided that, in any such merger
transaction, Borrower or such Subsidiary Guarantor shall be the surviving legal
entity, and


Borrower or any Subsidiary Guarantor may acquire all or substantially all of the
Capital Stock of another Person where (i) for each such transaction during the
term of this Agreement (x) cash consideration is less than or equal to
$25,000,000, and (y) total consideration including cash and the value of any
non-cash consideration, does not in the aggregate exceed $35,000,000; and (ii)
no Default or Event of Default has occurred and is continuing or would exist
after giving effect to the transactions (each such stock acquisition, also a
"Permitted Acquisition"); provided that any such acquired Person will become a
Domestic Subsidiary and such newly acquired Domestic Subsidiary shall comply
with the requirements of Section 6.11(c) within the specified time periods
thereunder;"
 
3.            Limitation of Consent and Amendment.
 
3.1
 The Consent set forth in Section 1 and the Amendment set forth in Section 2
above, is effective for the purposes set forth herein and shall be limited
precisely as written and shall not be deemed (a) to be a consent to any
amendment, waiver or modification of any other term or condition of the Credit
Agreement or any other Loan Documents, (b) to be a consent to any future
amendment or modification or waiver to any instrument or agreement the execution
and delivery of which is consented to hereby, or to any waiver of any of the
provisions thereof, or (c) otherwise prejudice any right or remedy which Lenders
and Administrative Agent may now have or may have in the future under or in
connection with any Loan Document.

3.2
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Credit Agreement and other Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

4.            Representations and Warranties.  To induce Lenders and
Administrative Agent to enter into this Amendment, Borrower and each Guarantor
hereby represent and warrant to Lenders and Administrative Agent as follows:
4.1
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true, accurate and complete as of such date), and (b) no Event of Default has
occurred and is continuing;

2

--------------------------------------------------------------------------------

4.2
Borrower and each Guarantor has the power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Documents;

4.3
The organizational documents of Borrower and each Guarantor delivered to Lenders
and Administrative Agent on the Closing Date pursuant to Section 5.1(d) remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

4.4
The execution and delivery by Borrower and each Guarantor of this Amendment and
the performance by Borrower and each Guarantor of its obligations under the Loan
Documents do not and will not contravene (a) any law or regulation binding on or
affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower or any
Guarantor, or (d) the organizational documents of Borrower or any Guarantor;

4.5
The execution and delivery by Borrower and each Guarantor of this Amendment and
the performance by Borrower or any Guarantor of its obligations under the Loan
Documents do not require any order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower or any Guarantor, except as already has been obtained or made;

4.6
This Amendment has been duly executed and delivered by Borrower and each
Guarantor and is the binding obligation of Borrower and each Guarantor,
enforceable against Borrower or each Guarantor in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors' rights;
and

4.7
As of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations.  Borrower and each Guarantor acknowledge that
Lenders and Administrative Agent have acted in good faith and have conducted in
a commercially reasonable manner each of their relationships with Borrower and
each Guarantor in connection with this Amendment and in connection with the Loan
Documents.

Borrower and each Guarantor understands and acknowledges that Lenders and
Administrative Agent are entering into this Amendment in reliance upon, and in
partial consideration for, the above representations and warranties, and agrees
that such reliance is reasonable and appropriate.
5.           Effectiveness.  This Amendment shall be deemed effective upon the
satisfaction of the following conditions precedent, such date being the
"Effective Date":
3

--------------------------------------------------------------------------------

 
5.1
Amendment to Credit Agreement.  Each Loan Party and Administrative Agent shall
have duly executed and delivered this Amendment to Administrative Agent.

5.2
Expenses.  Borrower shall have paid all expenses (including all reasonable
attorneys' fees and reasonable expenses), as described in Section 10.5 of the
Credit Agreement, incurred and invoiced through the date of this Amendment
unrelated to this Amendment. Borrower shall not be required to reimburse
Administrative Agent or any  Lenders under Section 10.5 for costs and expenses
incurred in connection with the preparation, execution and delivery of this
Amendment including legal fees of counsel to Administrative Agent or any
Lenders. .

5.3
Joinder of Market Street.  Borrower shall take, or shall cause Market Street to
take, all actions necessary to fulfill the requirements for new Subsidiaries
pursuant to 6.11(c) of the Credit Agreement and as otherwise required for new
Subsidiaries under the Loan Documents.

6.           Integration.  This Amendment and any documents executed in
connection herewith or pursuant hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment; except
that any financing statements or other agreements or instruments filed by
Administrative Agent with respect to each Loan Party shall remain in full force
and effect.
 
7.           Counterparts.  This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Amendment
 
8.           Governing Law; Venue.  THIS AMENDMENT SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.  Each party hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of the State and Federal courts in the Northern District
of the State of California.
 
[Signature page follows.]
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER:
PERFICIENT, INC.
By:      /s/ Paul E.
Martin                                                                                 
Name:    Paul
Martin                                                                                 
Title:     
CFO                                                                               



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
GUARANTOR:
BOLDTECH INTERNATIONAL, LLC

                                                                                    By: 
Perficient, Inc.
Its:  Sole Member


By:      /s/ Paul E.
Martin                                                                                
Name:    Paul
Martin                                                                                              
Title:      CFO                                                                              



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
GUARANTOR:
FORWARDTHINK GROUP INC.
                                                                                    By:         /s/
Paul E.
Martin                                                                         
                                                                                    Name:    Paul
Martin                                                                                            
                                                                                    Title:      CFO                                                                            


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
GUARANTOR:
BIOPHARM SYSTEMS, INC.
                                                                                    By:         /s/
Paul E.
Martin                                                                         
                                                                                    Name:    Paul
Martin                                                                                            
                                                                                    Title:      CFO                                                                            



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned authorized officer acknowledges this
Amendment as of the day and year first above written.


MARKET STREET SOLUTIONS, INC.
By:         /s/ Paul E.
Martin                                                                         
                Name:    Paul
Martin                                                                                            
               
Title:      CFO                                                                                                                                                                



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
ADMINISTRATIVE AGENT:
SILICON VALLEY BANK

By:         /s/ Kurt
Nichols                                                                         
                Name:    Kurt
Nichols                                                                              
                Title:      Director                                                                            

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
LENDER:

                SILICON VALLEY BANK
                as Issuing Lender and as a Lender
By:         /s/ Kurt
Nichols                                                                         
                Name:    Kurt
Nichols                                                                              
               
Title:      Director                                                                            

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
LENDER:
BANK OF AMERICA, N.A.,
as a Lender
 
By:         /s/ Eric A. Escagne
Name:    Eric A. Escagne
Title:      Senior Vice President
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

LENDER:
U.S. BANK, N.A.,
                as a Lender
By:         /s/ Justin
Hastings                                                                         
                Name:    Justin
Hastings                                                                          
                Title:      Vice
President                                                                            

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION
                as a Lender
By:         /s/ Joshua D.
Isakson                                                                         
                Name:    Joshua D.
Isakson                                                                              
                Title:      Portfolio
Manager                                                                       
                                                